Title: James Madison to Arthur S. Brockenbrough, 29 October 1827
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 October 29, 1827
                            
                        
                        I have recd. your letter of the 25th. As the Report of the Visitors to the General Assembly will take its
                            date from the last Session of the Board, the accounts of the Proctor must of course be closed accordingly: and if ready by
                            the 15th. of November for the use of the Rector will be in time for the Meeting of the Assembly on the first Monday in
                            December, when the Report is to be made to it. I wish you to communicate with Mr. Trist, to whom I have written on
                            the subject of the Report, and to put the accounts into his hands, as soon as they are in a final state.
                        I readily accede to the proposed arrangement approved by General Cocke, with respect to the reduction of the
                            number of Hotels, and the appointment of the Keepers. But it would seem that if one of them is to retire of his own
                            accord, the exclusion of two others is not necessarily called for--unless it be predetermined that they are both unfit for
                            their places.
                        I am occasionally applied to, particularly from Learned Institutions, for our Code of Enactments, and have
                            such a case now before me. Be so obliging as to send me 2 or 3 Copies, if they can be spared. With friendly respects 
                        
                            
                                James Madison
                            
                        
                    